                                                               USDC SDNY
UNITED STATES DISTRICT COURT                                   DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                  ELECTRONICALLY FILED
SANTO VALENZUELA ARIAS, EDSON                                  DOC #:
LOUIS, JOB VELASQUEZ ESTRADA,                                  DATE FILED: 4/11/2020

                              Petitioners,

               -against-                                                20 Civ. 2802 (AT)

THOMAS DECKER, in his official capacity as                                   ORDER
Director of the New York Field Office of U.S.
Immigrations & Customs Enforcement; and
CHAD WOLF, in his official capacity as Acting
Secretary, U.S. Department of Homeland
Security,

                        Respondents.
ANALISA TORRES, District Judge:

       On April 10, 2020, the Court granted Petitioners’ application for a temporary restraining

order, ECF No. 3, and directed the parties to propose reasonable conditions of release for

Petitioners. Having reviewed the parties’ proposed conditions, it is ORDERED that Respondents

and the Essex County Correctional Facility shall release Edson Louis no later than April 12,

2020, at 6:00 p.m. Mr. Louis shall be released on the following conditions:

       1. Petitioner shall reside at the address provided in the parties’ joint submission to the
          Court on April 11, 2020;

       2. Petitioner shall be placed on home incarceration—the strictest form of home
          confinement—and may leave his home only for necessary medical services, and with
          the prior permission of Immigrations and Customs Enforcement (“ICE”);

       3. Petitioner shall be subject to electronic location monitoring by ICE in the following
          manner:

               a. ICE shall affix to Petitioner a GPS bracelet (model ET1, LOC8, or LOC8XT)
                  immediately upon his release, which must be utilized in tandem with a beacon
                  placed in the Petitioner’s residence, installed within 24 hours of his release—
                  Respondents shall inform the Court upon the beacon’s installation;
               b. Petitioner must charge and wear the bracelet;
             c. ICE must review the GPS mapping activity to verify that Petitioner’s
                movements are consistent with this order;
             d. ICE must be available at all times—24/7—to receive notice of, and address
                any violations of, home incarceration or equipment-related issues;
             e. ICE must investigate any tampering or attempted tampering with the location
                monitoring equipment, and within 24 hours, must inform the Court of its
                findings;
             f. Respondents shall within 24 hours bring to the Court’s attention and to the
                attention of Petitioner’s counsel any violation of these conditions by sending
                an email to chambers (Torres NYSDChambers@nysd.uscourts.gov), and
                indicating whether a particular course of action is requested;

      4. Petitioner shall be subject to telephonic monitoring by ICE;

      5. Petitioner shall provide ICE with a working telephone number at which he may be
         reached;

      6. Petitioner shall comply with all national, state, local, and Centers for Disease Control
         and Prevention guidelines and orders regarding COVID-19;

      7. Petitioner shall not leave the State of Delaware except with prior permission from
         ICE;

      8. Petitioner shall not commit a federal, state, or local crime;

      9. Petitioner shall appear for any court hearings at which his presence is required,
         including proceedings before an immigration judge;

      10. Within 72 hours of his release, Petitioner shall participate personally in a conference
          with the Court using video conferencing software. Counsel for Petitioner shall confer
          with chambers with respect to arranging such a conference.

      SO ORDERED.

Dated: April 11, 2020
       New York, New York




                                                2
